PER CURIAM.
The petition for writ of certiorari is denied. This denial is without prejudice to petitioner objecting to follow-up deposition questions which seek information protected by the work product as defined in Southern Bell Telephone & Telgraph Co. v. Deason, 632 So.2d 1377 (Fla.1994), and *1019section 766.106(5), Florida Statutes (1999). Follow-up deposition questions regarding matters that occurred after the notice of intent to initiate litigation was served do not, based on this fact alone, constitute work product.
Petition denied.
CAMPBELL, A.C.J., and BLUE and GREEN, JJ., Concur. '